DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 6/1/20 has been received and considered by the Examiner.

Drawings
The drawings filed 6/1/20 and 7/20/20 are acceptable.

Reasons for Allowance
Claims 1 and 8 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical modulator taught by Doerr (US 10,488,683 B1).
Claims 1 and 8 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical modulator having the recited features and, in particular, comprising (with reference to Fig. 2A) at least one optical waveguide (Rib WG), at least one phase shifter (PS1) receiving an electrical signal from electrodes (S,G), and at least one PN diode D1 disposed between the at least one phase shifter (PS1) and the electrodes (S,G) and configured to adjust an operating bandwidth of the optical modulator, wherein a voltage-dependent depletion region produces phase modulation of light passing through the at least one phase shifter. 
The instant application discloses (e.g., Abstract; para. 0005 – 0011 of US 20210072614 A1) an electro-optic waveguide modulator whose modulation bandwidth (amplitude frequency response) can be adjusted/tailored/improved by adjusting parameters of the at least PN diode (e.g., its doping concentration, as recited by claims 4 – 6 and 12 – 14).  
On the contrary, Doerr discloses (Figs. 1 and 5) an electro-optic waveguide modulator whose bandwidth is adjusted without using a PN diodes that are external/additional to optical waveguides. It is noted that Figs. 1 and 5 show a standard representation of optical waveguides (102/104 and 502/504 respectively) in the form of internal PN diodes (110/120 and 517/519 respectively) defined by internal PN junctions (as seen in cross-section 510 in Fig. 5). Doerr represents the optical waveguides as a series of PN junctions only for the purposes of modeling, as detailed in Figs. 2 – 4 (“ … a waveguide and ability to encode data may be modeled using diodes, which may represent part of a modulator. In some embodiments, the number of segments of diodes used in the model may be large in order to accurately model a modulator, where a modulator may actually represent a contiguous portion of doped p-n junction. In further embodiments, each diode of a set of diodes may be modeled as an electric circuit. In many embodiments, each electric circuit may contain one or more inductors, resistors, and capacitors” 2:48 – 57; “Waveguide 102 passes through diodes 110 and waveguide 104 passes through diodes 120” at 5:4 – 6, emphasis added). There are no PN diodes that are external/additional to the optical waveguides and used for adjusting an operating bandwidth of the modulator. Rather, Doerr adjusts the bandwidth by using distance-dependent parameters of the optical waveguides themselves. Specifically, Doerr teaches that the modulation bandwidth can be adjusted/increased by varying a doping concentration of the optical waveguides along their length (3:60 – 4:41). Additionally or 
Claims 2 – 7 and 9 – 15 are allowed by virtue of dependency on any one of claims 1 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0110572 A1
US 10,256,999 B2
US 10,720,996 B2
“Analytical Model and Fringing-Field Parasitics of Carrier-Depletion Silicon-on-Insulator Optical Modulation Diodes” by Jayatilleka et al, IEEE Photonics Journal, Volume 5, Number 1, paper 2200211, 2013. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896